IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BENEFICIAL CONSUMER DISCOUNT            : No. 98 WM 2016
COMPANY D/B/A BENEFICIAL                :
MORTGAGE COMPANY OF                     :
PENNSYLVANIA,                           :
                                        :
                  Respondent            :
                                        :
                                        :
             v.                         :
                                        :
                                        :
PAMELA A. VUKMAN,                       :
                                        :
                  Petitioner            :


                                   ORDER



PER CURIAM

     AND NOW, this 30th day of November, 2016, the Petition for Writ of Mandamus

is DENIED.